Per Curiam.

The order sent by the defendant to the plaintiffs, was for 6 hogsheads of rum, and other articles, at a credit of six months ; and the plaintiffs sent only 3 hogsheads, and omitted part of the other articles, charging those sent, at a credit of three mdnths. This cannot amount to a contract. There is no agreement, no aggregatia menlium between the parties, as to the thing, or subject matter of the contract. The defendant wished to have *536the whole of the goods ; a part of them might be of no use ; and until he assented to receive a part instead of the whole, he cannot be said to have contracted to pay for a part; and there can be no implied assumpsit to pay, as the goods sent, never came to his hands.
Judgment of nonsuit.